Citation Nr: 0800034	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  05-18 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1969 to January 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, CA.  

The appeal is REMANDED to the RO via the Appeals Management 
Center n Washington, DC.  


REMAND

On VA audiology examination in November 2004, the examiner 
reported "normally occurring tinnitus," but there was no 
diagnosis of tinnitus or finding as to whether the tinnitus, 
if present, was related to the veteran' noise exposure during 
service. 

Under the duty to assist, further evidentiary development is 
needed.  Accordingly, the case is REMANDED for the following 
actions.

1. Schedule the veteran for a VA audiology 
examination to determine whether the 
veteran currently has tinnitus.  If 
tinnitus is diagnosed, the examiner is 
asked to express an opinion as to whether 
it is at least as likely as not that the 
current tinnitus is related to the 
veteran's noise exposure during service.  
The examiner is asked to consider that the 
veteran is already service-connected 
bilateral hearing loss due to noise 
exposure during service.  The veteran's 
file must be made available to the 
examiner for review.  



In formulating an opinion, the 
examiner is also asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm 
of possibility." Rather, it means 
that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation.  If the requested 
opinion cannot be provided without 
resort to speculation, the examiner 
should so state.
    
2. After the development requested is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, provide the 
veteran a supplemental statement of the 
case and return the case to the Board.
    
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

